Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on May 6, 2022.
Claims 1-10 are currently pending and have been examined. 

Claim Objections
Claims 5 and 9 are objected to for a typographical error: “one or more tutor”.  “Tutor” should be “tutors”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6 and 10 recite “wherein the question is received in at least an image form, a textual form, and an audio form” and “wherein the question is numerical, conceptual and analytical”.  It is unclear how a question is all three at once.  The specification at [037]: In one example, the student may capture an image of a flower species unknown to the student and ask the question on the platform asking a right name of the flower species. It may be understood that the student is a Botany enthusiast. In other example, the student may frame the question in the textual form. For example, the student may write a question to ask for name of the flower species by describing a structural feature of the flower, a number of petals on the flower, a colour of the flower, and a height of a plant bearing the flower. In yet another example, the student may record a voice note in the audio form on a mobile device and ask orally about the name of the flower.
This appears to support that the question would be one of an image form, a textual form, and an audio form and one of numerical, conceptual or analytical.
Claim 4 recites “wherein an audio recognition technique is used to convert the question in the audio form the text form”.  It appears that the word “to” is missing (“to text form”).
Claims 2-5 and 7-9 are rejected based on their dependency from a rejected base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art are cited as the best prior art found by the examiner:
Davies et al. (US Pub. No. 2021/0366066): 
[0004] A method and a system for matching a student with a tutor for a virtual class are presented. Candidate tutors for the virtual class are identified in real-time based on a student's preferences and desired class times. The desired class time may be “now.” (i.e., wherein the platform connects the student with a tutor in real time for a live one to one interaction).
[0022] The Profile Database 208 contains additional information in various embodiments of the present disclosure, such as minimum education levels for particular students and/or tutors and language ability for particular students and/or tutors. Thus, a Matching Server 205 may be configured to identify a candidate tutor based on a variety of information including, but not limited to, the start time of a class, the duration of a class, the current availability of the tutor, an associated ability of the student and/or ability information for the tutor. “Current availability,” as used herein, refers to whether the tutor is available at the time an impromptu class request is received from a student. In some embodiments, “current availability” refers to whether the tutor is available within a short predefined time period (e.g., five minutes) of the time an impromptu class request is received. [0031] The Availability module 467 is configured to receive a request from a student for a tutor for a class. The Ability module 467 may be configured to receive such a request specific to a particular class and/or as an initial registration procedure for subscribers as tutors and/or students in the Subscriber Database 209. Such initial registration information may include a selection of registration as a student and/or tutor, a normal start time, a default end time, an availability time for a tutor and/or a normal associated duration for the tutor. (i.e., set of student information)
Reyes et al. (US Pat. No. 9,432,808): 
(Col. 32; L43): Additionally, in some implementations, a student application can enable interactions between one or more students and one or more professors or other individuals (e.g., teaching assistants, guest lecturers, etc.). For example, a particular student using a student application can provide feedback, answer questions asked by, or ask questions of a professor or another student that is in the same class, or is located near the particular student. In some implementations, the particular student may interact with the other students, professors, or other individuals using the proximity detection system, for example, by interacting via instances of applications associated with the proximity detection system that are hosted by each student's, professor's, or other individual's client devices. In some implementations, the particular student may be able to provide feedback, ask, or answer questions in real-time. For example, a student may be able to indicate to a professor in the same lecture hall that they do not understand a particular topic, may be able to answer quiz questions provided to the particular student (e.g., a quiz provided via or external from the student application), may be able to rate a professor's, guest lecturer's, or other student's performance (e.g., the quality of a professor's lecture, how well they could comprehend a guest lecturer's presentation, or how well they could hear or comprehend a fellow student's presentation), etc. In some implementations, the proximity detection system can aggregate interaction data across multiple students to provide analytics to students, professors, or other individuals. For example, such information may indicate whether students in a certain area of a classroom cannot hear the professor well, based on the students' location data and the students' feedback, can determine an average score for one or more students on a class quiz, etc.
Enders et al. (WO 2013/142493):
	[0004] This document describes computer-based techniques for analyzing and answering questions. Questions include any of a variety of requests for information, such as search queries and natural language questions. Two general aspects are disclosed. In a first general aspect, answers are provided to questions asked by users based on structured information sources (e.g., journal articles, frequently asked question (FAQ) repositories) and unstructured information sources (e.g., clinical guidelines). In a second general aspect, particular questions are posed to users and the answers provided by the users are analyzed to assess the users' knowledge regarding the subject matter of the questions. Both of these aspects can analyze questions and answers to identify semantic elements (word meanings) and can used those semantic elements to determine completeness, relevance, conciseness, and/or timeliness of a question and/or an answer. The described techniques can be used to analyze and answer questions with regard to a variety of topics, such as medical topics that draw from medical resources like evidence-based journal articles.
[0015] One or more of the following features can optionally be included in such implementations. The method can also include determining a complexity score for the question based on a comparison of the other semantic elements of the question and the model answer; determining a rarity score for the question that indicates how frequently the question is asked by a group users or arises in a field of practice associated with the question; and determining a level of difficulty for the question based on the determined complexity score and the determined rarity score; wherein the providing feedback includes providing information that indicates the level of difficulty of the question. The completeness score can be determined based on a comparison of i) one or more semantic elements that are common between a) the user-generated response and b) the model answer, the question, synonyms of the question, or synonyms of the model answer, and ii) all of the semantic elements in the model answer, the question, synonyms of the question, or synonyms of the model answer. The completeness score can be determined based on a comparison of i) one or more semantic elements that are common between a) the user- generated response and b) the model answer or synonyms of the model answer, and ii) all of the semantic elements in the model answer. The relevance score can be determined based on a comparison of i) all of the semantic elements from the user-generated response that are not contained in model answer and ii) all of the semantic elements in the model answer. The relevance score can be determined based on a comparison of i) all of the semantic elements from the user-generated response that are not contained in model answer or synonyms of the model answer and ii) all of the semantic elements in the model answer or the synonyms of the model answer.
	Agarwal et al. (WO 2015/047424):
		[00036] In addition, a number of secondary remediation resources 329 may be provided to the student operating the dashboard. For example, a "Topic Search" section may provide links to information sources categorized by major categories. The "Friends" subsection may provide the user with links to contact a friend for help with an assignment. According to one implementation, the listed friends may be randomly selected based on certain criterion - such as mastery of the topic in question, similar profile grouping, and the availability of said friends. Still further, the "Tutors" subsection may include the name of an appropriate tutor given the subject matter and mastery level of the student. In one example, upon clicking the "Tutors" subsection, the dashboard automatically connects the student to an online tutoring service in which the student can communicate with the designated tutor via an electronic whiteboard. The system may also use peer tutors as a remediation resource. Rather than an unguided selection by the student, the PLE system may identify which peer students have already mastered the specific topic identified as troublesome for the operating user, The determination of a suitable peer tutor may be established via the assessment tools of the PLE system. In one example, the system may use the Random Forest groupings to identify a student that learns similar to the signaling student, and has mastered the material, thereby resulting in a much improved peer tutoring experience.
		[00040] FIG. 5 illustrates a simplified flow chart of the processing steps of a method for personalized learning in accordance with an example implementation. In block 502, the PLE dashboard is launched on client device operated by the user. As described above, the user may comprise of a student or educator, with each user being provided with specific and personalized content. In block 504, the student user interacts with the PLE dashboard interface. The input from the student may include an online quiz, test, essay, or other assessment information provided by the PLE service provider via the dashboard. The student interaction (i.e., activity and performance) is then analyzed by the PLE in block 508. Based on the analysis of the student's profile and interaction with the dashboard, in block 508, the PLE service provider presents personalized activities and resources based on the relatedness of the student profile with a grouping profile of statistically-similar students. The student profile may contain several attributes related to their preferred style of learning, past history of academic strengths and weaknesses, and other attributes. In one implementation, the learning style, physical features of the student, interaction level with the dashboard, and/or environmental factors may be analyzed to match the student user with statistically similar students.
	Gal et al. (US Pub. No. 2014/0335497):
	[0282] The Teach Platform may comprise or may provide, for example: (a) Access to content repository of digital objects and (for teachers' choice) according to student's needs; such as, eBooks, predefined courses, banks of interactions; and allowing ongoing lesson planning and lesson modification, according to actual results. (b) Display of class/group/students profiles, including level and progress status, displayed to the teacher(s); with an intuitive UI that allows auto-grouping and re-grouping of students according to their accomplishment (subject to manual teacher's override); The system may identify the level of a student, based on his accomplishment(s) during interactions and assessment, thus keeping a continuously-updated student knowledge map. The system may also align all interactions with educational requirement such as state or common core standards. As the system holds and updates such information for the entire class (or for groups of students), the system may recommend assignment or division or allocation of the students into groups (and dynamic real-time re-allocation or re-grouping, based on dynamically-monitored accomplishments of individual students), such that all students in a group are of the same or sufficiently-close accomplishment level. The "boundaries" of a group (high and low marks for the students to be included in the group) may be pre-set (and locked) by schools administration, or may be left to the teacher's decision for dynamic modification. The teacher may choose to allow this process to be governed automatically by the system, or to allow the system to operate in "recommend mode" in which the system recommends actions that the teacher may accept or reject (or which may be automatically accepted unless the teacher over-rides within a pre-defined time period). In the "recommend mode", the system may "alert" the teacher about changes in student's accomplishment, for individual student(s) or for groups of students. This may be a note in "end of lesson" summary report, or a real-time alert in the real-time progress dashboard, or a special notice if and when the system realizes such recommendation is appropriate (e.g., student or students are currently performing below or above their set level. Once the teacher gets such recommendation, the teacher may choose to use the re-grouping interface and move (e.g., via drag and drop) students from one group to another group. A special case may be handled at the beginning of the school year, as the system has no data or little data for initial grouping; and a Placement Level Test may be performed and the system may assign or recommend group placement for all participating students; and optionally, the system may utilize historical data from a previous year, with regard to one or more students. (c) Content allocation for different groups of students and/or individual students; for example, allowing to serve them different educational content and different interactions (e.g., at different complexity or level), different scaffolding and support features (e.g., help, hints, tips, highlight and comments, number of allowed trials); (d) Adaptive generic engine for different adaptive learning implementations, which may optionally rely on content taxonomy and may be aligned with educational requirements (e.g., state standards); (e) Monitoring module, via real-time progress dashboard, end-of-lesson report, periodical reports; allowing effective formative assessment (e.g., real-time performance feedback) and continuous quality improvement in a virtual teaching-learning cycle; (f) Real-Time teaching and class management features, supporting messaging, spot check, polling, ensuring that all students are on the same page, allowing a student to "raise his hand" to answer or to pose a question by operating his computer station; and/or other suitable features.
	Pena et al. (US Pat. No. 10,237,256):
	 (Col. 20; L.29): In a school setting, students can benefit: Students can be informed of the other students nearby System can help students find study groups based on profiles, or responses to specific lecture areas (e.g., identify students that each found a specific part to be confusing, or that took extra time on a particular page or task, and recommend study groups with people they know or that study nearby).
Huppenkothen D, McFee B, Norén L. Entrofy your cohort: A transparent method for diverse cohort selection. PLoS One. 2020 Jul 27;15(7):e0231939. doi: 10.1371/journal.pone.0231939. PMID: 32716929; PMCID: PMC7384611.
Abstract: Selecting a cohort from a set of candidates is a common task within and beyond academia. Admitting students, awarding grants, and choosing speakers for a conference are situations where human biases may affect the selection of any particular candidate, and, thereby the composition of the final cohort. In this paper, we propose a new algorithm, entrofy, designed to be part of a human-in-the-loop decision making strategy aimed at making cohort selection as just, transparent, and accountable as possible. We suggest embedding entrofy in a two-step selection procedure. During a merit review, the committee selects all applicants, submissions, or other entities that meet their merit-based criteria. This often yields a cohort larger than the admissible number. In the second stage, the target cohort can be chosen from this meritorious pool via a new algorithm and software tool called entrofy. entrofy optimizes differences across an assignable set of categories selected by the human committee. Criteria could include academic discipline, home country, experience with certain technologies, or other quantifiable characteristics. The entrofy algorithm then yields the approximation of pre-defined target proportions for each category by solving the tie-breaking problem with provable performance guarantees. We show how entrofy selects cohorts according to pre-determined characteristics in simulated sets of applications and demonstrate its use in a case study of Astro Hack Week. This two stage candidate and cohort selection process allows human judgment and debate to guide the assessment of candidates’ merit in step 1. Then the human committee defines relevant diversity criteria which will be used as computational parameters in entrofy. Once the parameters are defined, the set of candidates who meet the minimum threshold for merit are passed through the entrofy cohort selection procedure in step 2 which yields a cohort of a composition as close as possible to the computational parameters defined by the committee. This process has the benefit of separating the meritorious assessment of candidates from certain elements of their diversity and from some considerations around cohort composition. It also increases the transparency and auditability of the process, which enables, but does not guarantee, fairness. Splitting merit and diversity considerations into their own assessment stages makes it easier to explain why a given candidate was selected or rejected, though it does not eliminate the possibility of objectionable bias.
	
The Examiner notes that none of the cited prior art discloses “computing, by the processor, a similarity score of the student on the platform in real time, wherein the similarity score is computed based on a comparison of the student profile, the plurality of parameters, and the difficulty level of the question with a set of students enrolled on the platform” where the plurality of parameters is extracted from a question received from the student.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629